DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoichiro (JP 2012170245A, hereinafter referred to as “Shoichiro”).
Regarding claim 1, Shoichiro discloses a conduit support device (Fig. 1, articulated cable protection and guide device 100) comprising a conduit (Figs 1 and 11, cable C), a support member (Figs 1, 2. and 11, support member 110) configured to extend along a longitudinal direction of the conduit (support member 110 extend along longitudinal direction of cable C, see Fig. 8), and integrally support the conduit (Figs 1, 8 and 11, 110 and cable C are integrally disposed within flexible belt member 120), and be capable of being bent at an arbitrary position in the longitudinal direction (English translation copy at page 8, lines 11-15, articulated cable protection and guide device can be arranged in a bent state, and the articulated support member 110 can be bent likewise, see Figs 3 and 7), and an accommodation member (Fig. 11, accommodation member / synthetic resin press pad 132) within which the conduit and the support member are stored (Fig. 11, support member 110 and cables C are stored in chambers of press pad 132), wherein between the support member (110) and the accommodation member (132), an intermediate member is disposed (Figs 10 and 11, intermediate member / dust proof protection 131). 
Regarding claim 3, Shoichiro discloses wherein the support member and the intermediate member are configured such that sliding according to bending of the support member can occur between the support member and the intermediate member, and the intermediate member and the accommodation member are configured such that sliding according to bending of the support member can occur between the intermediate member and the accommodation member (English translation copy page 6, last 6 lines, flexible belt member can exhibit slidability via the fluororesin layer made of PTFE, see Fig. 10, flexible belt layer 120 is between the support member 110 and the intermediate member / dust proof protection 131, and the dust-proof protection 131 is elastically deformable, as described in page 9, last 4 lines, so that sliding can occur between 131 and accommodation member / synthetic resin press pad 132).
Regarding claim 4, Shoichiro discloses wherein an amount of sliding which occurs between the intermediate member and the accommodation member is larger than an amount of sliding which occurs between the support member and the intermediate member (based on the respective structures and configuration of the intermediate member 131, accommodation member 132, support member 110, as the entire articulated cable protection guide is arranged in a bent state, the circumference perimeter distance of region between the intermediate member and accommodation member (located on the outside) would be larger than circumference perimeter distance of region between support member and the intermediate member (located on the inside), which implies that amount of sliding in the outside region are larger than sliding in the inside region). 
Regarding claim 20, Shoichiro discloses wherein the accommodation member is made from an inner sheet which is positioned at an inner periphery side of the bending of the support member, and an outer sheet which is positioned at an outer periphery side of the bending of the support member, the accommodation member comprises a plurality of joint areas formed by bonding the inner sheet and the outer sheet, and a plurality of accommodation chambers formed between the joint areas, and the support member and the conduit are stored in the plurality of accommodation chambers, respectively (Figs. 10 and 11, accommodation member / synthetic resin press pad 132 has an upper sheet and a lower sheet, and when the entire cable protection guide device is at bent state, the lower sheet can be at inner peripheral side of the bending of support member 110, while upper sheet can be at outer peripheral side of the bending of the support member 110. Joint areas at bonding of the inner and outer sheets of 132, support member 110 and conduit C are stored in various accommodation chambers of 132). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoichiro (JP 2012170245A, hereinafter referred to as “Shoichiro”) in view of 
Tetsuka (US 10083777, hereinafter referred to as “Tetsuka”).
Regarding claim 2, Shoichiro discloses wherein the support member is configured to be capable of being bent in a first direction up to a predetermined curvature (Figs 3 and 7, support member 110 (including block bodies 111) is bent in a direction up to a curvature, bent posture) and maintain a straight shape without being bent in a second direction which is a direction opposite to the first direction (Figs 2 and 6, support member 110 (including block bodies 111) is straight without being bent, linear posture), and the conduit support device comprises: an area which is positioned at an inner periphery side of bending when the support member is bent (Fig. 11, bottom periphery side of 110 at bent posture), and has the intermediate member between the support member and the-3-Preliminary Amendment Attorney Docket No. 59-305-0008accommodation member (Figs 10 and 11, intermediate member / dust proof protection 131 is between support member 110 and the accommodation member / press pad 132); and an area which is positioned at an outer periphery side of bending when the support member is bent (Fig. 11, top periphery side of 110 at bent posture). 
However, Shoichiro fails to disclose the area has no intermediate member between the support member and the accommodation member.  
However, Tetsuka teaches the area has no intermediate member between the support member and the accommodation member (Figs 18A and 18B, tubular member 19 (intermediate member) at slit 19a has no intermediate member between support member 20 and accommodation member 12, 13 of Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shoichiro by Tetsuka based on the rationale that according to teachings of Tetsuka, the slit 19a for tubular member 19 allows for convenient insertion of the supporting member 20 into the tubular portion 19 from either open end in the longitudinal direction or fitted into the tubular portion 19 by pushing supporting member 20 into slit 19a, as well as maintenance improvement of the supporting member 20 as described in col. 14, lines 14-28 of Tesuka. On the other hand, Shoichiro fails to disclose or teach of having such slit in the tubular member. As a result, the above discussed advantages and benefits of the slit embodiment of Fig. 18A of Tetsuka serves a bona-fide motivation and suggestion to modify Shoichiro.

Regarding claim 10, Shoichiro discloses wherein the accommodation member is made from an inner sheet which is positioned at an inner periphery side of the bending of the support member, and an outer sheet which is positioned at an outer periphery side of the bending of the support member, the accommodation member comprises a plurality of joint areas formed by bonding the inner sheet and the outer sheet, and a plurality of accommodation chambers formed between the joint areas, and the support member and the conduit are stored in the plurality of accommodation chambers, respectively (Figs. 10 and 11, accommodation member / synthetic resin press pad 132 has an upper sheet and a lower sheet, and when the entire cable protection guide device is at bent state, the lower sheet can be at inner peripheral side of the bending of support member 110, while upper sheet can be at outer peripheral side of the bending of the support member 110. Joint areas at bonding of the inner and outer sheets of 132, support member 110 and conduit C are stored in various accommodation chambers of 132). 

Regarding claim 11, Shoichiro discloses wherein the outer sheet is made from a sheet having stretchability higher than that of the inner sheet (English translation copy, page 6: a synthetic resin material that can form a stretchable layer, and the synthetic resin press pad 132 has distinct and separate upper sheet and lower sheet, and thus it is obvious and a matter of design choice to have the outer sheet being formed more stretchable to improve upon bending characteristic). 

Regarding claim 12, Shoichiro discloses wherein the accommodation member includes a first joint area and a second joint area -6-Preliminary Amendmentdefining an accommodation chamber for accommodating the support member (Fig. 11,  support member 110 defined by joint areas near 132a), and in a cross-sectional view of the conduit support device as seen from a longitudinal direction of the conduit support device, a length along the inner sheet between the first joint area and the second joint area is shorter than a length along the outer sheet between the first joint area and the second joint area (based on the respective structures and configuration of the intermediate member 131, accommodation member 132, support member 110, as the entire articulated cable protection guide is arranged in a bent state, the circumference perimeter distance or length of inner sheet of 132 would be less than length of outer sheet, based on the stretching effect of outer sheet versus inner sheet going around a bent). 
Regarding claim 13, Shoichiro discloses wherein the support member and the intermediate member are configured such that sliding according to bending of the support member can occur between the support member and the intermediate member, and the intermediate member and the accommodation member are configured such that sliding according to bending of the support member can occur between the intermediate member and the accommodation member (English translation copy page 6, last 6 lines, flexible belt member can exhibit slidability via the fluororesin layer made of PTFE, see Fig. 10, flexible belt layer 120 is between the support member 110 and the intermediate member / dust proof protection 131, thus sliding can occur between the support member 110 and the intermediate member 131, and the dust-proof protection 131 is elastically deformable, as described in page 9, last 4 lines, so that sliding can occur between intermediate member 131 and accommodation member / synthetic resin press pad 132). 
Regarding claim 14, Shoichiro discloses wherein an amount of sliding which occurs between the intermediate member and the accommodation member is larger than an amount of sliding which occurs between the support member and the intermediate member (based on the respective structures and configuration of the intermediate member 131, accommodation member 132, support member 110, as the entire articulated cable protection guide is arranged in a bent state, the distance of region between the intermediate member and accommodation member (located on the outside) would be larger than distance of region between support member and the intermediate member (located on the inside), which implies that amount of sliding in the outside region is larger than sliding in the inside region). 

Claim(s) 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoichiro (JP 2012170245A, hereinafter referred to as “Shoichiro”) in view of 
Ernst (US 20160343471, hereinafter referred to as “Ernst”).
Regarding claim 5, Shoichiro alone fails to disclose wherein the support member comprises a trapping layer capable of trapping particles existing inside the accommodation member. 
However, Ernst teach a trapping layer capable of trapping particles ([0060], [0062], [0063]:  adhesive layer 12 can serve as trapping layer upon activation, for a wire 6, due to bonding characteristics of EVA material for adhesive layer 12). 
Thus, Shoichiro modified by Ernst, as combined together, teach wherein the support member comprises a trapping layer capable of trapping particles existing inside the accommodation member (the support member 110 of Shoichiro can be arranged to have an adhesive layer / trapping layer from Ernst covered for trapping particles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shoichiro by Ernst based on the rationale that the adhesive layer taught by Ernst improves upon overall structure for a cable bundle by eliminating the need for having any insulating cable sheath or binding to achieve more compact structure as described in [0012] last 5 lines and abstract last 5 lines in Ernst. 

Regarding claim 6, Shoichiro alone fails to disclose wherein the trapping layer is made of an adhesive substance. However, Ernst teaches wherein the trapping layer is made of an adhesive substance ([0060], [0062], [0063]:  adhesive layer 12 can be EVA material, and adhesive layer 12 can serve as trapping layer upon activation, for a wire 6, due to bonding characteristics of EVA material for adhesive layer 12). 

Regarding claim 7, Shoichiro alone fails to disclose wherein the trapping layer is made of a substance which is semisolid at an ordinary temperature, and is formed as a layer having a thickness of 10 μm or greater.  However, Ernst teaches wherein the trapping layer is made of a substance which is semisolid at an ordinary temperature ([0063]: due to temperature of crosslinking of EVA for adhesive layer 12 starting at 80 degrees Celsius, thus, thermoplastic behavior at room temperature of 25 degrees Celsius (prior to curing reaction) can be considered semisolid in contrast to thermoset behavior at above 80 degrees Celsius), and is formed as a layer having a thickness of 10 μm or greater ([0061] thickness in the range of 5 μm to 50 μm). 
Regarding claims 6 and 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shoichiro by Ernst based on the same rationale as previously discussed for claim 5, thereby omitted herein for brevity. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shoichiro (JP 2012170245A, hereinafter referred to as “Shoichiro”) in view of Tokuten (JP 2017021903, hereinafter referred to as “Tokuten”).
Regarding claim 9, Shoichiro discloses wherein the accommodation member comprises a first accommodation chamber where the support member is stored (Fig. 11, 132 forming individual chambers for storing support members 110 at two ends), and a second accommodation chamber where the conduit is stored (Fig. 11, 132 forming individual chambers for storing cables C), -5-Preliminary AmendmentAttorney Docket No. 59-305-0008the first accommodation chamber includes the intermediate member between the support member and the accommodation member (Fig. 11, chambers of 132 at ends storing 110 have intermediate member 131),
However, Shoichio fails to disclose the second accommodation chamber does not include the intermediate member between the conduit and the accommodation member.  
However, Tokuten teaches the second accommodation chamber does not include the intermediate member between the conduit and the accommodation member (Figs 2 and 3 show different configurations, in which an intermediate member (114 or 115) is found in accommodation chamber of Fig. 3 but not found in accommodation chamber of Fig. 2, meanwhile the discrete and separate configurations of intermediate members for each individual accommodation chamber shown in Fig. 1 allows for a particular accommodation chamber to not include the intermediate member between the conduit and the accommodation member, while at same time, allowing to include intermediate member between the support member and the accommodation member at adjacent accommodation chamber). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shoichiro by Tokuten based on the following rationales: (a) referring to Figs 10-11 of Shoichiro, due to the structure and arrangement of the flexible belt member 120 and the dust proof protector 131 having to wrap around multiple cables or support members at the same time, and thus fabrication thereof would be more difficult than fabrication of the individually distinct and separate of individually intact multi-layered structures of individual accommodation chambers (joined together) as shown in Fig. 5 of Tokuten; (b) referring to Fig. 11 of Shoichiro compared with Fig. 5 of Tokuten, due to the advantage of having completely sealed-off accommodation chambers housing various cables/wires or support member from adjacent accommodation chambers in the cable bundle assembly as shown by Fig. 5 of Tokuten to protect against dust migration from chamber to chamber, it would be logical to reason that the flexible belt member 120 and the dust proof protector 131 forming joint areas between individual accommodation chambers of Shoichiro may not perform as well in regards to dust protection and segregation, due to the fact that it would be likely that dust can pass from chamber to chamber under repeated usage over long period of time with extensive cycles of bending of cable assembly in Shoichiro.

Claim(s) 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoichiro (JP 2012170245A, hereinafter referred to as “Shoichiro”) in view of 
Tetsuka (US 10083777, hereinafter referred to as “Tetsuka”), as applied to claim 2 above, and further in view of Ernst (US 20160343471, hereinafter referred to as “Ernst”). 
Regarding claim 15, Shoichiro and Tetsuka, singularly or in combination, fail to disclose or teach wherein the support member comprises a trapping layer capable of trapping particles existing inside the accommodation member. 
However, Ernst teach a trapping layer capable of trapping particles ([0060], [0062], [0063]:  adhesive layer 12 can serve as trapping layer upon activation, for a wire 6, due to bonding characteristics of EVA material for adhesive layer 12). 
Thus, Shoichiro modified by Ernst, as combined, teach wherein the support member comprises a trapping layer capable of trapping particles existing inside the accommodation member (the support member 110 of Shoichiro can be arranged to have an adhesive layer / trapping layer from Ernst covered for trapping particles).

Regarding claim 16, Shoichiro and Tetsuka, singularly or in combination, fail to disclose or teach wherein the trapping layer is made of an adhesive substance. However, Ernst teaches wherein the trapping layer is made of an adhesive substance ([0060], [0062], [0063]:  adhesive layer 12 can be EVA material, and adhesive layer 12 can serve as trapping layer upon activation, for a wire 6, due to bonding characteristics of EVA material for adhesive layer 12). 

Regarding claim 17, Shoichiro and Tetsuka, singularly or in combination, fail to disclose or teach wherein the trapping layer is made of a substance which is semisolid at an ordinary temperature, and is formed as a layer having a thickness of 10 μm or greater. However, Ernst teaches wherein the trapping layer is made of a substance which is semisolid at an ordinary temperature ([0063]: due to temperature of crosslinking of EVA for adhesive layer 12 starting at 80 degrees Celsius, thus, thermoplastic behavior at room temperature of 25 degrees Celsius (prior to curing reaction) can be considered semisolid in contrast to thermoset behavior at above 80 degrees Celsius), and is formed as a layer having a thickness of 10 μm or greater ([0061] thickness in the range of 5 μm to 50 μm). 

Regarding claims 15-17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shoichiro by Ernst based on the same rationale as previously discussed for claim 5, thereby omitted herein for brevity.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shoichiro (JP 2012170245A, hereinafter referred to as “Shoichiro”) in view of Tetsuka
(US 10083777, hereinafter referred to as “Tetsuka”), as applied to claim 2 above, and further in view of Tokuten (JP 2017021903A, hereinafter referred to as “Tokuten”).
Regarding claim 19, Shoichiro discloses wherein the accommodation member comprises a first accommodation chamber where the support member is stored (Fig. 11, 132 forming individual chambers for storing support members 110 at two ends), and a second accommodation chamber where the conduit is stored (Fig. 11, 132 forming individual chambers for storing cables C), the first accommodation chamber includes the intermediate member between the support member and the accommodation member (Fig. 11, chambers of 132 at ends storing 110 have intermediate member 131),
However, Shoichiro fails to disclose the second accommodation chamber does not include the intermediate member between the conduit and the accommodation member.  However, Tokuten teaches the second accommodation chamber does not include the intermediate member between the conduit and the accommodation member. (Figs 2 and 3 show different configurations, in which an intermediate member (114 or 115) is found in accommodation chamber of Fig. 3 but not found in accommodation chamber of Fig. 2, meanwhile the discrete and separate configurations of intermediate members for each individual accommodation chamber shown in Fig. 1 allows for a accommodation chamber to not include the intermediate member between the conduit and the accommodation member, while at same time, allowing to include intermediate member between the support member and the accommodation member at adjacent accommodation chamber).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shoichiro by Tokuten based on the same rationale as previously discussed for claim 9, thereby omitted herein for brevity. 

Allowable Subject Matter
Claim(s) 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi (US 20140042280) discloses a cable support member. Zhou (US 20160049222) discloses a flexible transmission line assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632